Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of July 1, 2020
(the “Effective Date”), between John D. Schachtel (“Executive”) and Regional
Management Corp., a Delaware corporation (the “Corporation”).

RECITALS

A. The Corporation and Executive previously entered into an Employment
Agreement, effective as of May 15, 2017 (the “Prior Employment Agreement”), the
term of which Prior Employment Agreement ended on the third anniversary of
Executive’s commencement date, pursuant to which Executive has served as
Executive Vice President and Chief Operating Officer.

B. The Corporation believes that the future growth, profitability, and success
of the business of the Corporation will be significantly enhanced by the
continued employment of Executive in the capacity of Executive Vice President
and Chief Operating Officer of the Corporation.

C. The Corporation desires to provide Executive with appropriate incentives and
rewards related to the performance by Executive and to encourage the continued
employment of Executive in the service of the Corporation, and Executive desires
to continue such employment, on the terms and conditions of this Agreement, from
and after the date of this Agreement.

D. The Corporation and Executive desire to enter into a new employment
agreement, as evidenced in this Agreement, to reflect the terms of Executive’s
employment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the additional consideration provided for herein to Executive, to which
Executive is not entitled under the Prior Employment Agreement or otherwise, and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, the parties hereto hereby agree as follows:

I. DEFINITIONS

1.1 Definitions. In addition to terms defined elsewhere in this Agreement, for
purposes of this Agreement, the following terms will have the following
respective meanings when used in this Agreement with initial capital letters:

(a) “2015 Plan”: as defined in Section 2.4(c).

(b) “Affiliate”: with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any such Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “controlling” and “controlled” have the respective meanings correlative to
the foregoing. With respect to any natural Person, “Affiliate” will also include
such Person’s grandparents, any descendants of such Person’s



--------------------------------------------------------------------------------

grandparents, the grandparents of such Person’s spouse, and any descendants of
the grandparents of such Person’s spouse (in each case, whether by blood,
adoption, or marriage).

(c) “Agreement”: as defined in the introductory paragraph.

(d) “Annual Bonus”: as defined in Section 2.4(b).

(e) “Annual Incentive Plan”: the Annual Incentive Plan of the Corporation or any
successor plan thereto, as amended and/or restated.

(f) “Average Bonus”: the average of the Annual Bonus paid to Executive for each
of the three fiscal years preceding the fiscal year in which Executive’s
Termination Date occurs (or the average of such lesser number of full fiscal
year periods that Executive is employed if less than three full fiscal years
prior to the Termination Date).

(g) “Board”: the Board of Directors of the Corporation.

(h) “Business”: the business of providing installment, automobile purchase, and
retail purchase loans and related payment protection insurance to consumers, and
“Business Services” means the services related to the Business.

(i) “Cause”: (i) the willful or grossly negligent material failure by Executive
to perform his duties hereunder (other than arising due to Executive’s
Disability); (ii) the conviction of Executive, or the entering into a plea
bargain or plea of nolo contendere by Executive, of any felony, or of a
misdemeanor involving the unlawful theft or conversion of substantial monies or
other property or any fraud or embezzlement offense; (iii) personally or on
behalf of another Person, willfully receiving a benefit relating to the
Corporation or its Subsidiaries or its funds, properties, opportunities, or
other assets in violation of applicable law, or constituting fraud,
embezzlement, or misappropriation; (iv) the willful or grossly negligent failure
by Executive to comply substantially with any lawful written policy of the
Corporation or its Subsidiaries that materially interferes with his ability to
discharge his duties, responsibilities, or obligations under this Agreement;
(v) the knowing misstatement by Executive of the financial records of the
Corporation or its Subsidiaries or complicit actions in respect thereof;
(vi) the material breach by Executive of any of the terms of this Agreement;
(vii) Executive’s habitual drunkenness or substance abuse that interferes with
his ability to discharge his duties, responsibilities, or obligations under this
Agreement; (viii) the knowing failure to disclose material financial or other
information to the Board; or (ix) Executive’s engagement in conduct that results
in Executive’s obligation to reimburse the Corporation for the amount of any
bonus, incentive-based compensation, equity-based compensation, profits realized
from the sale of the Corporation’s securities, or other compensation pursuant to
application of the provisions of Section 304 of the Sarbanes-Oxley Act of 2002,
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
other applicable laws, rules, or regulations, but, in each case for clauses
(i) through (ix) herein, only if (1) Executive has been provided with written
notice of any assertion that there is a basis for termination for Cause, which
notice shall specify in reasonable detail specific facts regarding any such

 

2



--------------------------------------------------------------------------------

assertion, and in the case of non-willful behavior under clauses (i), (iii),
(iv), or (vi), Executive has failed to cure within 30 days of written notice to
Executive, (2) such written notice is provided to Executive a reasonable time
before the Board meets to consider any possible termination for Cause, (3) at or
prior to the meeting of the Board to consider the matters described in the
written notice, an opportunity is provided to Executive and his counsel to be
heard before the Board with respect to the matters described in the written
notice, (4) any resolution or other Board action held with respect to any
deliberation regarding or decision to terminate Executive for Cause is duly
adopted by a vote of a majority of the entire Board of the Corporation at a
meeting of the Board called and held, and (5) Executive is promptly provided
with a copy of the resolution or other corporate action taken with respect to
such termination. No act or failure to act by Executive shall be considered
willful unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Corporation. Notwithstanding the provisions of this Section 1.1(i), “Cause” will
not be deemed to have occurred solely as a result of Executive’s failure to
follow any Corporation policy or any Corporation instruction to Executive that
would permit Executive to terminate this Agreement under Section 2.7(a) because
such policy or instruction constitutes Good Reason.

(j) “Change of Control”: except as may be otherwise required, if at all, under
Code Section 409A, the occurrence of any of the following:

(i) any entity or person shall have become the beneficial owner of, or shall
have obtained voting control over, more than fifty percent (50%) of the total
voting power of the Corporation’s then outstanding voting stock;

(ii) the consummation of (A) a merger, consolidation, recapitalization, or
reorganization of the Corporation (or similar transaction involving the
Corporation), in which the holders of the Corporation’s common stock immediately
prior to the transaction have voting control over less than fifty percent (50%)
of the voting securities of the surviving corporation immediately after such
transaction, or (B) the sale or disposition of all or substantially all of the
assets of the Corporation; or

(iii) a change in a majority of the Board within a 12-month period unless the
nomination for election by the Corporation’s stockholders or the appointment of
each new director was approved by the vote of two-thirds of the members of the
Board (or a committee of the Board, if nominations are approved by a Board
committee rather than the Board) then still in office who were in office at the
beginning of the 12-month period.

For the purposes of the definition of “Change of Control,” the term “person”
shall mean any individual, corporation, partnership, group, association, or
other person, as such term is defined in Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended, other than the Corporation, a
subsidiary of the Corporation, or any employee benefit plan(s) sponsored or
maintained by the Corporation or any subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

For the purposes of clarity, a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Corporation’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Corporation’s securities
immediately before such transaction, or is another transaction of other similar
effect.

Notwithstanding the preceding provisions, in the event that any compensation
paid under this Agreement is deemed to be deferred compensation subject to (and
not exempt from) the provisions of Code Section 409A, then payment to be made
upon a Change of Control may be permitted, in the Board’s discretion, upon the
occurrence of one or more of the following events (as they are defined and
interpreted under Code Section 409A): (A) a change in the ownership of the
Corporation; (B) a change in effective control of the Corporation; or (C) a
change in the ownership of a substantial portion of the assets of the
Corporation.

(k) “COBRA”: as defined in Section 2.7(f).

(l) “Code”: the Internal Revenue Code of 1986, as amended, or any successor
thereto. Any reference herein to a specific Code section shall be deemed to
include all related regulations or other guidance with respect to such Code
section.

(m) “Compensation Committee”: Compensation Committee of the Board.

(n) “Confidential Information”: as defined in Section 3.2.

(o) “Corporation”: as defined in the introductory paragraph.

(p) “Corporation Employee”: as defined in Section 3.5.

(q) “Corporation IP”: as defined in Section 3.1(a).

(r) “Disability”: a physical or mental impairment that prevents Executive from
performing one or more of the essential functions of his job hereunder, whether
with or without reasonable accommodation, (i) for at least 90 consecutive
calendar days or for shorter periods of time aggregating 90 or more calendar
days in any 12-month period, or (ii) where a licensed physician mutually
selected by Executive and the Corporation (with the Corporation responsible for
any expenses related thereto) determines that the timeline for Executive’s
return to full duty is indeterminable, is indefinite, or is likely to exceed a
90-day period; provided, however, that if Executive and the Corporation cannot
agree upon a mutually acceptable licensed physician, then the determination of
whether a “Disability” has occurred shall be made by the majority vote of a
panel of three licensed physicians, with one physician selected by Executive,
one physician selected by the Corporation, and the third physician mutually
agreed upon by the two physicians selected by Executive and the Corporation
respectively (with each party responsible for his or its related expenses and
the parties being equally responsible for the expenses related to the services
of the third physician).

 

4



--------------------------------------------------------------------------------

(s) “Effective Date”: as defined in the introductory paragraph.

(t) “Employment Period”: as defined in Section 2.1.

(u) “Estate”: as defined in Section 2.7(d).

(v) “Executive”: as defined in the introductory paragraph.

(w) “Exempt Person”: as defined in Section 3.2(g).

(x) “Good Reason”: the termination of Executive’s employment by Executive which
is due to (i) (A) a material diminution of Executive’s responsibilities,
position (as Chief Operating Officer of the Corporation, its successor, or
ultimate parent entity), office, title, reporting relationships, working
conditions, authority, or duties, or (B) the assignment to Executive of titles,
authority, duties, or responsibilities that are materially inconsistent with
this Agreement and are a material diminution of his title, position, authority,
duties, or responsibilities as Chief Operating Officer of the Corporation;
(ii) a material adverse change in the terms or status (including, but not
limited to, a reduction of the Employment Period) of this Agreement; (iii) a
material reduction in Executive’s compensation package provided herein,
including Salary, Target Bonus, bonus opportunities, or equity award
opportunities (other than a reduction in bonus opportunities or equity award
opportunities that applies to senior executive officers of the Corporation
generally or that is due, in the discretion of the Board or the Compensation
Committee, to the failure to attain performance or other business objectives,
and subject in all cases to the discretion of the Compensation Committee and
other terms of Section 2.4(d) herein); or (iv) an actual relocation of the
Corporation’s principal office (A) from Greenville County, South Carolina, if
Executive’s principal residence was established in Greenville County, South
Carolina prior thereto, or (B) from Greenville County, South Carolina to any
location outside of the contiguous United States or west of Dallas, Texas, if
Executive’s principal residence was not established in Greenville County, South
Carolina prior thereto, and in each case of clauses (i) through (iv) herein,
without the written consent of Executive. Notwithstanding the preceding, for any
of the foregoing events to constitute Good Reason, Executive must provide
written notification of his intention to resign for Good Reason within 30 days
after Executive knows or has reason to know of the occurrence of any such event,
and the Corporation shall have 30 days from the date of receipt of such notice
to effect a cure of the condition constituting Good Reason, and, upon cure
thereof by the Corporation, such event shall no longer constitute Good Reason.

(y) “Government Agencies”: as defined in Section 3.2(e).

(z) “Loan Source”: as defined in Section 3.4(a).

(aa) “Non-Compete Territory”: as defined in Section 3.3.

 

5



--------------------------------------------------------------------------------

(bb) “Person”: an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock corporation, a joint venture, an
unincorporated organization, or any federal, state, county, city, municipal, or
other local or foreign government or any subdivision, authority, commission,
board, bureau, court, administrative panel, or other instrumentality thereof.

(cc) “Prior Employment Agreement”: as defined in the recitals.

(dd) “Salary”: as defined in Section 2.4(a).

(ee) “Severance Period”: as defined in Section 2.7(a)(ii).

(ff) “Stock Plan”: as defined in Section 2.4(c).

(gg) “Subsidiary”: with respect to any Person, (i) any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) any limited liability company, partnership,
association, or other business entity, of which a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes of this definition, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association, or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association, or other business entity gains or losses, or is or
controls the managing member or general partner of such limited liability
company, partnership, association, or other business entity.

(hh) “Target Bonus”: as defined in Section 2.4(b).

(ii) “Termination Date”: as defined in Section 2.1.

II. TERMS OF EMPLOYMENT

2.1 Employment Period. Executive’s employment with the Corporation commenced on
May 30, 2017. The Corporation shall continue to employ Executive, and Executive
accepts continued employment with the Corporation, upon the terms and conditions
set forth in this Agreement. The term of the Agreement shall commence on the
Effective Date, and the Agreement will terminate on the third anniversary of the
Effective Date, unless sooner terminated in accordance with Section 2.7. The
term of this Agreement as determined under the preceding sentence is referred to
herein as the “Employment Period,” and the date on which Executive’s employment
terminates is referred to herein as the “Termination Date.”

2.2 Duties During Employment Period. Executive will be an employee of, and serve
as the Executive Vice President and Chief Operating Officer of, the Corporation
and will report directly to the Chief Executive Officer of the Corporation. In
such capacity, Executive will perform such duties and exercise such powers that
are consistent with the position of Executive

 

6



--------------------------------------------------------------------------------

Vice President and Chief Operating Officer in accordance with the amended and
restated bylaws of the Corporation and as are assigned to Executive by the Chief
Executive Officer or the Board. Executive agrees that to the best of his ability
and experience he shall at all times conscientiously perform all of his duties
and obligations under the terms of this Agreement.

2.3 Activities During Employment Period.

(a) Executive will devote substantially all of his full business time, energy,
ability, attention, and skill to his employment hereunder and to the Business of
the Corporation and, absent the prior written approval of the Board, which
approval shall not be unreasonably withheld, Executive will not engage in any
business activity, whether as an employee, investor, officer, director,
consultant, independent contractor, or otherwise, that would interfere with his
duties and responsibilities pursuant to Section 2.2. Executive agrees to comply
with all lawful rules and policies established by the Corporation and its
Subsidiaries throughout the Employment Period.

(b) Provided that the following activities do not interfere with Executive’s
duties and responsibilities as Chief Operating Officer of the Corporation,
Executive may (i) engage in charitable and community affairs, trade activities,
and trade organizations, and teach and/or lecture, so long as such activities
are consistent with his duties and responsibilities under this Agreement,
(ii) manage his personal investments, and (iii) serve on the boards of directors
of other companies with the Board’s prior written consent (which will not be
unreasonably withheld).

(c) Executive will act in accordance with laws, ordinances, regulations,
professional standards, or rules of any governmental, regulatory, or
administrative body, agent or authority, any court or judicial authority, or any
public, private, or industry regulatory authority.

2.4 Compensation.

(a) Salary. For Executive’s services under this Agreement, the Corporation will
pay to Executive an annualized base salary (“Salary”) of $415,000 (prorated for
any partial year based on a fraction, the numerator of which shall be the number
of days employed in such year and the denominator of which shall be 365 (or 366
in a leap year)). The Board or the Compensation Committee may review the amount
of Salary from time to time and may adjust Salary upwards after any such review,
with any such upward adjustments effective as of the dates determined by the
Board or the Compensation Committee. Executive’s Salary will be payable to
Executive periodically in accordance with the normal practices of the
Corporation.

(b) Annual Bonus. For each fiscal year during the Employment Period, Executive
shall be eligible for participation in the Annual Incentive Plan with a target
bonus (the “Target Bonus”) thereunder equal to no less than one hundred percent
(100%) of Executive’s Salary in effect at the beginning of the fiscal year and
which will be prorated for any partial fiscal year based on a fraction, the
numerator of which shall be the number of days employed in such partial fiscal
year and the denominator of which shall be 365 (or

 

7



--------------------------------------------------------------------------------

366 in a leap year). The Compensation Committee shall establish and communicate
to Executive performance criteria for the Corporation and/or Executive and one
or more formula(s) for determining the annual bonus, if any, earned by Executive
under the Annual Incentive Plan (the “Annual Bonus”) for each fiscal year.
Unless otherwise addressed in Section 2.7, if Executive is employed by the
Corporation in good standing on the last day of the applicable fiscal year,
Executive will be entitled to receive an Annual Bonus for such year, to the
extent earned, in an amount determined in accordance with such formula(s) set by
the Compensation Committee based on the actual performance of the Corporation
and/or Executive relative to the performance criteria established by the
Compensation Committee for that year. Any Annual Bonus due to Executive pursuant
to this Section 2.4(b) shall be paid in cash in a lump sum no later than 70 days
following the fiscal year during which Executive’s right to the Annual Bonus
vests (or otherwise in a manner compliant with, or exempt from, Code
Section 409A). Unless otherwise addressed under Section 2.7, Annual Bonus
entitlement (to the extent earned) vests and is fully payable if Executive is
employed by the Corporation on the last day of the applicable fiscal year, even
if Executive is no longer employed at the time the Annual Bonus is scheduled to
be paid.

(c) Long-Term Incentive Compensation. Subject to Section 2.4(d) herein and
Executive’s continued employment, Executive shall be eligible to participate in
and receive long-term incentive, equity, and/or equity-based awards under the
Corporation’s 2015 Long-Term Incentive Plan, as amended and/or restated (the
“2015 Plan”), or any successor or other applicable plan or arrangement (the 2015
Plan and such other plans or arrangements collectively, the “Stock Plan”), in
the sole discretion of the Board or the Compensation Committee. Any such
long-term incentive, equity, or equity-based awards described herein shall be
subject to the terms of the Stock Plan and applicable award agreements in form
acceptable to the Compensation Committee and such other terms as may be
established by the Compensation Committee.

(d) Future Compensation Opportunities. Commencing in 2020, and for the remainder
of the Employment Period, the Corporation undertakes and agrees to provide
Executive with an annual Salary, cash incentive compensation opportunity, and
equity or long-term incentive compensation opportunity of no less than
$1,452,500 in the aggregate (inclusive of the grant date fair value of long-term
incentive awards and prorated for any partial fiscal year); provided, however,
that (i) Executive’s Salary shall be subject to the provisions of Section 2.4(a)
herein, (ii) the Compensation Committee shall have sole discretion to determine
any allocation between cash incentive opportunities and equity or equity-based
incentive opportunities, (iii) such cash incentive opportunities and equity or
equity-based incentive opportunities shall be subject to the terms of the
applicable Corporation plan (including the Annual Incentive Plan and/or the
Stock Plan) and any related award agreement, including any performance or
multi-year service criteria established by the Compensation Committee under any
such plan or award agreement, and (iv) the Compensation Committee shall have
sole discretion to determine if and to the extent that any such equity or
equity-based incentive opportunities and/or cash incentive opportunities are
deemed earned and payable based on the attainment of performance criteria and
such other terms and conditions as may be established by the Compensation
Committee (including, without limitation, multi-year vesting requirements if
applicable under any such plan or award agreement and so determined by the
Compensation Committee).

 

8



--------------------------------------------------------------------------------

2.5 Benefits; Additional Terms.

(a) Benefit Plans. Except as otherwise addressed in this Section 2.5, during the
Employment Period, Executive shall be entitled to participate in all pension,
medical, disability, retirement, and other benefit plans and programs generally
available to the Corporation’s other employees, provided that Executive meets
all eligibility requirements under those plans and programs. Executive shall be
subject to the terms and conditions of the plans and programs, including,
without limitation, the Corporation’s right to amend and/or terminate the plans
and programs at any time and without advance notice to the participants.
Notwithstanding the foregoing, Executive will not during the Employment Period
be entitled to participate in any severance pay plan of the Corporation.
Executive’s severance benefits are to be solely as set forth in Section 2.7.

(b) Vacation; Leave. Executive shall be entitled to paid vacation time of not
less than 20 business days for each calendar year of the Employment Period
(prorated for any partial year, based on a fraction, the numerator of which
shall be the number of days employed in such partial year and the denominator of
which shall be 365 (or 366 in a leap year)). Executive shall also be entitled to
all paid holidays and to reasonable personal and sick leave in accordance with
the policies of the Corporation applicable to its executive management. Unused
vacation and personal and/or sick leave may not be carried over by Executive
from one calendar year to the next, except as otherwise provided in the policies
of the Corporation applicable to its executive management. Notwithstanding the
foregoing, such vacation, holidays, and personal and/or sick leave shall not
accrue as a monetary liability of the Corporation.

(c) Expenses; Reimbursements. Subject to compliance with the Corporation’s
policies as from time to time in effect regarding the incurrence,
substantiation, verification, and reimbursement of business expenses, the
Corporation will promptly pay or reimburse Executive for all reasonable expenses
incurred in connection with the performance of Executive’s duties hereunder or
for promoting, pursuing, or otherwise furthering the Business of the
Corporation, including Executive’s reasonable expenses for travel (including
reasonable expenses associated with Executive’s periodic travel to and from his
residence and the Corporation’s headquarters in Greenville County, South
Carolina), entertainment, and similar items. Executive acknowledges and agrees
that the provisions of Section 2.5(d) below provide the exclusive reimbursement
terms for Executive’s use of any personal vehicles in connection with the
performance of his duties as an employee of the Corporation. All expenses
eligible for reimbursements in connection with Executive’s employment with the
Corporation must be incurred by Executive during the term of employment or
service to the Corporation and must be in accordance with the Corporation’s
expense reimbursement policies. The amount of reimbursable expenses incurred in
one taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year. Each category of reimbursement shall be paid as soon as
administratively practicable, but in no event shall any such reimbursement be
paid after the last day of Executive’s taxable year following the taxable year
in which the expense was incurred. No right to reimbursement is subject to
liquidation or exchange for other benefits.

 

9



--------------------------------------------------------------------------------

(d) Mileage Reimbursement. The Corporation will, in accordance with the
Corporation’s general personal vehicle use reimbursement policy (and consistent
with the provisions of Section 2.5(c) herein), promptly reimburse Executive an
amount equal to $0.50 (or such higher amount as may apply pursuant to the
Corporation’s mileage reimbursement policy as it may be in effect from time to
time) for each mile he drives a personal car in connection with the performance
of his duties as an employee of the Corporation.

(e) Use of Mobile Phone. The Corporation will, at its option, either (i) provide
Executive with a mobile phone (including monthly service fees), the reasonable
costs of which shall be paid by the Corporation directly to the service
provider, or (ii) promptly reimburse Executive for the expense that Executive
incurs in providing for his own mobile phone, not to exceed $75 per month (or
such higher amount as may apply pursuant to the Corporation’s mobile phone
reimbursement policy as it may be in effect from time to time).

(f) Disability Insurance Premiums. The Corporation may, at its option, provide
Executive with the opportunity to elect to include the amount of any disability
insurance premiums paid by the Corporation pursuant to any disability insurance,
plan, or policy provided by the Corporation to or for the benefit of Executive
as taxable income to Executive. If Executive so elects, the Corporation shall
pay to Executive an additional amount necessary to put Executive in
substantially the same after-tax position that he would have been in had he not
elected to include such disability insurance premiums in income (taking into
account all federal, state, and local income and employment taxes due as a
result of the inclusion of such disability insurance premiums in income).
Payment of the additional amount, if any, shall be made to Executive in the same
pay periods in which the disability insurance premiums are included in income.

2.6 Deductions and Withholdings. All amounts payable or that become payable
under this Agreement will be subject to any deductions and withholdings
previously authorized by Executive or required by law. Executive will be
responsible for any and all taxes resulting from the benefits provided
hereunder.

2.7 Termination.

(a) Termination by the Corporation without Cause or by Executive for Good
Reason.

(i) Notice of Termination. The Corporation may terminate Executive’s employment
hereunder without Cause at any time, upon 30 calendar days’ written notice to
Executive. Executive may terminate Executive’s employment hereunder for Good
Reason upon 30 calendar days’ written notice to the Corporation, subject to the
additional notice provisions of Section 1.1(x) herein. The Corporation may elect
to pay to Executive his portion of Salary for the notice period in lieu of
permitting Executive to continue working.

 

10



--------------------------------------------------------------------------------

(ii) Severance Payments. If Executive is terminated by the Corporation without
Cause or if Executive terminates his employment for Good Reason, the Corporation
will pay to Executive (A) accrued but unpaid Salary through the Termination
Date, (B) an amount equal to Executive’s Salary in effect on the Termination
Date, to be paid over a period of twelve (12) months from and after the
Termination Date (such 12-month period, the “Severance Period”), (C) an amount
equal to Executive’s Average Bonus as determined as of the Termination Date, to
be paid over the Severance Period, (D) a pro-rata portion of the Annual Bonus
for the year in which Executive’s Termination Date occurs, to the extent earned
(such amount to be calculated by determining the amount of the Annual Bonus
earned as of the end of the year in which the Termination Date occurs and
pro-rating such amount by the portion of such year Executive was employed by the
Corporation), plus, if Executive’s termination occurs after year-end but before
the Annual Bonus for the preceding year is paid, the Annual Bonus for the
preceding year, to the extent earned, and (E) COBRA premiums as described in
Section 2.7(f).

(iii) Change of Control Adjustment. If Executive is terminated by the
Corporation without Cause or if Executive terminates his employment for Good
Reason, and such termination occurs within six (6) months before or one (1) year
after the effective date of a Change of Control, the amounts described in
Section 2.7(a)(ii)(B)–(C) shall be increased by a factor of one hundred percent
(100%) (for a total of 200% of Salary and Average Bonus).

(iv) Timing of Payments. The payment required by Section 2.7(a)(ii)(A) will be
made as and at such times as Executive would have otherwise received his Salary
had he remained an employee of the Corporation (that is, in accordance with
Corporation payroll practices). The payments required by
Section 2.7(a)(ii)(B)–(C) will be made in equal installments over the Severance
Period as and at such times as Executive would have otherwise received his
Salary had he remained an employee of the Corporation (that is, in accordance
with Corporation payroll practices), subject to execution of an irrevocable
release as provided in Section 4.18 and provided that such amounts shall be paid
commencing with the first payroll date that occurs on or after 45 calendar days
following the Termination Date. Any additional amounts payable pursuant to
Section 2.7(a)(iii) attributable to a Change of Control occurring within six
(6) months following Executive’s termination of employment shall be added to the
remaining balance of the amounts payable under Section 2.7(a)(ii)(B)–(C) and
shall be paid as provided in this Section 2.7(a)(iv) over the remainder of the
Severance Period. The payment required by Section 2.7(a)(ii)(D) will be made as
and at such time as Executive would have otherwise received his Annual Bonus had
he remained an employee of the Corporation, subject to execution of an
irrevocable release as provided in Section 4.18.

(v) Additional Payments. In addition, the Corporation will pay to Executive all
unreimbursed expenses incurred by Executive prior to his termination pursuant to
Section 2.7(a) for which Executive is entitled to reimbursement pursuant to and
in accordance with Section 2.5(c). Further, during the Severance Period, the
Corporation shall pay reasonable outplacement service expenses of Executive in
an amount not to exceed $25,000.

 

11



--------------------------------------------------------------------------------

(vi) Liquidated Damages. The payments to be made in accordance with this
Section 2.7(a) will constitute liquidated damages, and Executive will not be
entitled to any other compensation from the Corporation under this Agreement or
otherwise except as provided in this Section 2.7(a).

(vii) Compliance with Article III. The Corporation’s obligation to make any
payments under this Section 2.7(a), except for accrued but unpaid Salary through
the Termination Date, any Annual Bonus that was previously earned but unpaid as
of the Termination Date, and reimbursement of unreimbursed expenses, is
contingent upon Executive’s compliance with Article III herein, and Executive
and the Corporation agree that the Corporation shall have the right, in addition
to any other rights of the Corporation, to terminate or suspend such payments in
the event of Executive’s breach of Article III herein.

(viii) Termination of Agreement. Upon termination of Executive’s employment
pursuant to this Section 2.7(a), except for the payments required by this
Section 2.7(a) or as required by applicable law, the Corporation will have no
additional obligations to Executive hereunder or otherwise and, except as
otherwise provided in this Agreement (including but not limited to Executive’s
obligations under Article III herein), this Agreement will terminate.

(b) Termination by the Corporation for Cause. The Corporation will have the
right to terminate Executive’s employment hereunder for Cause upon written
notice to Executive and Executive’s failure to cure during any applicable cure
period as set forth in this Agreement. If Executive’s employment is terminated
for Cause, the Corporation will pay to Executive (i) accrued but unpaid Salary
through the Termination Date (payable 45 calendar days after the Termination
Date), and (ii) all unreimbursed expenses incurred by Executive prior to the
Termination Date for which Executive is entitled to reimbursement pursuant to
and in accordance with Section 2.5(c). Upon termination of Executive’s
employment pursuant to this Section 2.7(b), except for the payments required by
this Section 2.7(b) or as required by applicable law, the Corporation will have
no additional obligations to Executive hereunder or otherwise and, except as
otherwise provided in this Agreement (including but not limited to Executive’s
obligations under Article III herein), this Agreement will terminate as of the
Termination Date.

(c) Voluntary Termination by Executive. If Executive voluntarily terminates his
employment, the Corporation will pay to Executive (i) accrued but unpaid Salary
through the Termination Date (payable as and at such times as Executive would
have otherwise received his Salary had he remained an employee of the
Corporation (that is, in accordance with Corporation payroll practices)), (ii)
if Executive’s termination occurs after year-end but before the Annual Bonus for
the preceding year is paid, the Annual Bonus for the preceding year, to the
extent earned (payable as and at such time as Executive would have otherwise
received his Annual Bonus had he remained an employee of the Corporation), and
(iii) all expenses incurred by Executive prior to the Termination Date for

 

12



--------------------------------------------------------------------------------

which Executive is entitled to reimbursement pursuant to and in accordance with
Section 2.5(c). Upon termination of Executive’s employment pursuant to this
Section 2.7(c), except for the payments required by this Section 2.7(c) or as
required by applicable law, the Corporation will have no additional obligations
to Executive hereunder or otherwise and, except as otherwise provided in this
Agreement (including but not limited to Executive’s obligations under Article
III herein), this Agreement will terminate.

(d) Termination by Death of Executive. If Executive dies during the Employment
Period, the Corporation will pay to such Person or Persons as Executive may
designate in writing or, in the absence of such designation, to the estate of
Executive (as the case may be, the “Estate”) the sum of (i) accrued but unpaid
Salary earned prior to Executive’s death, (ii) expenses incurred by Executive
prior to his death for which Executive is entitled to reimbursement pursuant to
and in accordance with Section 2.5(c), and (iii) a pro-rata portion of the
Annual Bonus for the year in which Executive’s death occurs, to the extent
earned (such amount to be calculated by determining the amount of the Annual
Bonus earned as of the end of the year in which the death occurs and pro-rating
such amount by the portion of such year Executive was employed by the
Corporation), plus, if Executive’s death occurs after year-end but before the
Annual Bonus for the preceding year is paid, the Annual Bonus for the preceding
year, to the extent earned. The payments described in clauses (i) and (ii) in
the preceding sentence will be made within 45 calendar days following the date
of Executive’s death. Any Annual Bonus will be paid as and at such times as
Executive would have otherwise received his Annual Bonus had he remained an
employee of the Corporation. This Agreement in all other respects will terminate
upon the death of Executive, and all rights of Executive and his heirs,
legatees, descendants, testamentary executors, and testamentary administrators
regarding compensation and other benefits under this Agreement shall cease.

(e) Termination for Disability. Executive acknowledges and agrees that his
position is unique and critical to the Corporation and that the Corporation
would suffer grievous economic injury or other undue hardship if Executive
becomes unable to perform one or more essential functions of his job due to a
Disability, as defined by Section 1.1(r). The parties, therefore, agree to the
following termination provisions to avoid grievous economic injury and/or other
undue hardship to the Corporation in the event of the Disability of Executive.

(i) Notice of Termination. Subject to a municipal, state, or federal law
expressly providing to the contrary, the Corporation will have the right to
terminate Executive’s employment hereunder at any time upon the Disability of
Executive during the Employment Period.

(ii) Severance Payments. If Executive’s employment is terminated because of
Executive’s Disability, the Corporation will pay to Executive (A) accrued but
unpaid Salary through the Termination Date, (B) an amount equal to Executive’s
Salary in effect on the Termination Date, to be paid over the Severance Period,
(C) an amount equal to Executive’s Average Bonus as determined as of the
Termination Date, to be paid over the Severance Period, (D) a pro-rata portion
of the Annual Bonus for the year in which Executive’s termination due to
Disability

 

13



--------------------------------------------------------------------------------

occurs, to the extent earned (such amount to be calculated by determining the
amount of the Annual Bonus earned as of the end of the year in which Executive’s
termination due to Disability occurs and pro-rating such amount by the portion
of such year Executive was employed by the Corporation), plus, if Executive’s
termination due to Disability occurs after year-end but before the Annual Bonus
for the preceding year is paid, the Annual Bonus for the preceding year, to the
extent earned, and (E) COBRA premiums as described in Section 2.7(f).

(iii) Timing of Payments. The payment required by Section 2.7(e)(ii)(A) will be
made as and at such times as Executive would have otherwise received his Salary
had he remained an employee of the Corporation (that is, in accordance with
Corporation payroll practices). The payments required by
Section 2.7(e)(ii)(B)–(C) will be made in equal installments over the Severance
Period as and at such times as Executive would have otherwise received his
Salary had he remained an employee of the Corporation (that is, in accordance
with Corporation payroll practices), subject to execution of an irrevocable
release as provided in Section 4.18 and provided that such amounts shall be paid
commencing with the first payroll date that occurs on or after 45 calendar days
following the Termination Date. The payment required by Section 2.7(e)(ii)(D)
will be made as and at such time as Executive would have otherwise received his
Annual Bonus had he remained an employee of the Corporation, subject to
execution of an irrevocable release as provided in Section 4.18.

(iv) Additional Payments. In addition, the Corporation will pay to Executive all
unreimbursed expenses incurred by Executive prior to his termination pursuant to
Section 2.7(e) for which Executive is entitled to reimbursement pursuant to and
in accordance with Section 2.5(c). Further, during the Severance Period, the
Corporation shall pay reasonable outplacement service expenses of Executive in
an amount not to exceed $25,000.

(v) Offset for Disability Benefits. The payment obligations of the Corporation
set forth in this Section 2.7(e) will be reduced by the amount of any disability
benefits paid to Executive pursuant to any disability insurance, plan, or policy
provided and paid for by the Corporation. In the event that any such disability
insurance, plan, or policy pays disability benefits to Executive that are not
subject to local, state, or federal taxation, the payment obligations of the
Corporation set forth in this Section 2.7(e) will be reduced by an amount equal
to the gross taxable amount that the Corporation would have been required to pay
in order to yield the net, after-tax benefit that Executive actually received
pursuant to the disability insurance, plan, or policy.

(vi) Liquidated Damages. The payments to be made in accordance with this
Section 2.7(e) will constitute liquidated damages, and Executive will not be
entitled to any other compensation from the Corporation under this Agreement or
otherwise except as provided in this Section 2.7(e).

 

14



--------------------------------------------------------------------------------

(vii) Compliance with Article III. The Corporation’s obligation to make any
payments under this Section 2.7(e), except for accrued but unpaid Salary through
the Termination Date, any Annual Bonus that was previously earned but unpaid as
of the Termination Date, and reimbursement of unreimbursed expenses, is
contingent upon Executive’s compliance with Article III herein, and Executive
and the Corporation agree that the Corporation shall have the right, in addition
to any other rights of the Corporation, to terminate or suspend such payments in
the event of Executive’s breach of Article III herein.

(viii) Termination of Agreement. Upon termination of Executive’s employment
pursuant to this Section 2.7(e), except for the payments required by this
Section 2.7(e) or as required by applicable law, the Corporation will have no
additional obligations to Executive hereunder or otherwise and, except as
otherwise provided in this Agreement (including but not limited to Executive’s
obligations under Article III herein), this Agreement will terminate.

(f) Payment of COBRA Premiums; No Effect on Vested and Accrued Benefits. During
the Severance Period and provided that Executive timely and properly elects
health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Corporation shall reimburse Executive
for the monthly COBRA premium paid by Executive for himself and his dependents
for continuation coverage under the Corporation’s group medical plan; provided,
however, that if at any time during the Severance Period Executive becomes
eligible to receive health insurance from a subsequent employer or is no longer
eligible to receive COBRA continuation coverage under the Corporation’s group
medical plan, the Corporation’s obligation to continue to reimburse Executive
for his COBRA premium payments shall terminate immediately. Such reimbursement
shall be paid to Executive on the 20th day of the month immediately following
the month in which Executive timely remits the required COBRA premium payment.
Notwithstanding anything to the contrary herein and subject to the terms of any
benefit plan or program of the Corporation, no termination of Executive’s
employment with the Corporation shall in any manner whatsoever result in any
termination, curtailment, reduction, or cessation of any vested benefits or
other entitlements to which Executive is entitled under the terms of any such
benefit plan or program of the Corporation in respect of which Executive is a
participant as of the Termination Date.

(g) No Mitigation; No Offset. In the event of any termination of Executive’s
employment under this Section 2.7, Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that he may obtain, except as specifically provided in
this Section 2.7. Notwithstanding anything contained in this Agreement to the
contrary, any compensation and/or benefits payable to Executive under any other
severance or change-in-control plan, program, policy, or arrangement of the
Corporation in which Executive is a participant (other than the Stock Plan or
the Annual Incentive Plan, or any award granted thereunder) shall be reduced by
the amount of all compensation and benefits payable under this Section 2.7.

 

15



--------------------------------------------------------------------------------

(h) Survival. In the event that the Corporation becomes obligated during the
Employment Period to make post-termination payments to Executive pursuant to
this Section 2.7, the Corporation’s obligation to continue to make such payments
in accordance with this Section 2.7 shall survive the termination of the
Agreement and the Employment Period, subject to the other provisions of this
Agreement (including but not limited to Executive’s compliance with Article
III). For the avoidance of doubt, Executive will not be entitled to any payment
pursuant to this Section 2.7 if Executive’s termination of employment occurs
after the end of the Employment Period.

III. RESTRICTIVE COVENANTS

3.1 Patents, Inventions, and Other Intellectual Property.

(a) If at any time during the Employment Period or prior thereto at any time
that Executive was an employee, agent, director, or officer of or consultant to
the Corporation or its Subsidiaries, Executive, whether alone or with any other
Person, makes, discovers, produces, conceives, or first reduces to practice any
invention, process, development, design, or improvement that relates to,
affects, or, in the opinion of the Board, is capable of being used or adapted
for use in or in connection with the Business or any product, process, or
intellectual property right of the Corporation or its Subsidiaries,
(i) Executive acknowledges and agrees that such invention, process, development,
design, or improvement (collectively, “Corporation IP”) will be the sole
property of the Corporation or such Subsidiaries, as appropriate, and is hereby
irrevocably assigned by Executive to the Corporation or such Subsidiaries, as
appropriate, and (ii) Executive will immediately disclose in confidence all
Corporation IP to the Corporation in writing. The Corporation shall have the
right to use all such Corporation IP, whether original or derivative, in any
matter it chooses without any related royalty, licensure, or other obligation.
Executive acknowledges that all such Corporation IP shall be considered as “work
made for hire” as provided under the United States Copyright Act, 17 U.S.C.
Section 101, et seq., and shall belong exclusively to the Corporation. Executive
agrees further that in the event that any Corporation IP should be deemed not to
be work made for hire belonging exclusively to the Corporation, he shall
promptly assign and transfer such Corporation IP to the Corporation so that the
Corporation shall be, in fact, the exclusive owner.

(b) Executive will, if and when reasonably required to do so by the Corporation
(whether during the Employment Period or thereafter), at the Corporation’s
expense and, if after the expiration of the Employment Period, subject to
Executive’s availability and reimbursement by the Corporation of Executive’s
reasonable out-of-pocket expenses and payment to Executive of a reasonable per
diem to compensate Executive for time spent in connection therewith: (i) apply,
or join with the Corporation or a Subsidiary thereof, as appropriate, in
applying, for patents or other protection in any jurisdiction in the world for
any Corporation IP; (ii) execute or procure to be executed all instruments, and
do or procure to be done all things, that are necessary or, in the opinion of
the Corporation, advisable for vesting such patents or other protection in the
name of the Corporation or a Subsidiary thereof or any nominee thereof, or
subsequently for renewing and maintaining the same in the name of the
Corporation, a Subsidiary thereof, or its nominees; and (iii) assist in
defending any proceedings relating to, or any application for, such patents or
other protection.

 

16



--------------------------------------------------------------------------------

(c) Executive irrevocably appoints the Corporation as his attorney in his name
(with full power of substitution and re-substitution) and on his behalf to
execute all documents, and do all things, required in order to give full effect
to the provisions of this Section 3.1.

3.2 Confidentiality.

(a) Executive acknowledges that during the Employment Period and prior thereto
when he was an employee, agent, director, or officer of or consultant to the
Corporation, Executive has been given and will continue to have, in connection
with the conduct of the Business, access and exposure to trade secrets and other
confidential information in written, oral, electronic, and other form regarding
the Corporation and its Subsidiaries, and their respective Affiliates,
businesses, operations, equipment, products, and employees (“Confidential
Information”), including, but not limited to:

(i) the identities of customers and key accounts and relationships and potential
customers and key accounts and relationships, including, without limitation, the
identity of customers and key accounts and potential customers and key accounts
cultivated or maintained by Executive while providing services to the
Corporation or its Subsidiaries, or that Executive cultivates or maintains while
providing services at the Corporation or its Subsidiaries using the
Corporation’s (or its Subsidiaries’) products, name, and infrastructure, and the
identities of contact persons at those customers and key accounts and potential
customers and key accounts, as well as other such confidential information
related to the Business to which Executive is exposed during the course of his
employment or service;

(ii) the particular preferences, likes, dislikes, and needs of those customers
and key accounts and relationships, and potential customers and key accounts and
contact persons with respect to service types, financing terms, pricing, sales
calls, timing, sales terms, rental terms, lease terms, service plans, and other
marketing terms and techniques;

(iii) the business methods, practices, strategies, forecasts, pricing, and
marketing techniques;

(iv) the identities of brokers, licensors, vendors, and other suppliers and the
identities of contact persons at such brokers, licensors, vendors, and other
suppliers;

(v) the identities of key sales representatives and personnel and other
employees;

(vi) advertising and sales materials, research, technology, intellectual
property rights, training materials and techniques, computer software, and
related materials;

 

17



--------------------------------------------------------------------------------

(vii) other facts and financial and other business information concerning such
Persons or relating to their business, operations, financial condition, results
of operations, and prospects; and

(viii) all other information the Corporation or its Subsidiaries try to keep
confidential and that has commercial value or is of such a nature that its
unauthorized disclosure would be detrimental to the Corporation’s or any of its
Subsidiaries’ interests.

(b) Notwithstanding the foregoing, “Confidential Information” will not include
information that is approved for public release by the Corporation or its
Subsidiaries or information that Executive can demonstrate (i) is already in or
has subsequently entered the public domain, other than as a result of any breach
of this Agreement by Executive; (ii) was in the possession of or known to
Executive prior to Executive’s employment or other service with the Corporation
and is not subject to confidentiality restrictions; (iii) was obtained from a
third party not in violation of any agreement with, or duty of confidentiality
to, the Corporation; or (iv) was independently developed by Executive without
use of or reference to the Corporation’s Confidential Information.

(c) During the Employment Period and thereafter, Executive will not at any time,
except as directed by the Corporation, use for himself or others, directly or
indirectly, any such Confidential Information, and, except as required by law or
as directed by the Corporation, Executive will not disclose such Confidential
Information, directly or indirectly, to any other Person or use, lecture upon,
or publish any of the Confidential Information.

(d) All physical property and all notes, memoranda, files, records, writings,
documents, and other materials of any and every nature, written or electronic,
that Executive has prepared, developed, or received, or will prepare, develop,
or receive in the course of his association with the Corporation or its
Subsidiaries and that relate to or are useful in any manner to the Business or
any other business now or hereafter conducted by the Corporation or its
Subsidiaries, are and will remain the sole and exclusive property of such
Persons. Except as may be required in the performance of Executive’s duties
under this Agreement, Executive will not remove from such Person’s premises any
such physical property, the original, “soft copy,” or any reproduction of any
such materials nor the information contained therein, and all such physical
property, materials, and information in his possession or under his custody or
control will, on the Termination Date, be immediately turned over to the
Corporation or its Subsidiaries.

(e) Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information;
(ii) Executive does not need the prior authorization of the Corporation to take
any action described in (i), and Executive is not required to notify the
Corporation that he has taken any action described in (i); and (iii) the
Agreement does not limit Executive’s right to receive an award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission.

 

18



--------------------------------------------------------------------------------

(f) Further, notwithstanding the foregoing, Executive will not be held
criminally or civilly liable under any Government Agency’s trade secret law for
the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

(g) Further, Executive may disclose Confidential Information (i) to the extent
required by a court of law, by any governmental agency having supervisory
authority over the business of the Corporation, or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose, or make accessible such information (provided,
however, that the Corporation is given reasonable prior notice of such proposed
disclosure and a reasonable period of time to secure a protective order or take
other action to protect such Confidential Information (at the Corporation’s
expense)); or (ii) to Executive’s spouse, attorney, and/or his personal tax and
financial advisors as necessary or appropriate to advance Executive’s tax,
financial, and other personal planning (each, an “Exempt Person”), provided,
however, that (A) each such Exempt Person is notified of the confidential nature
of the Confidential Information, (B) such disclosure to an Exempt Person does
not violate applicable laws, rules, or regulations, and (C) any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 3.2 by Executive.

3.3 Covenant Not to Compete. Executive agrees that during his employment with
the Corporation, and for a period of one (1) year immediately following the
termination thereof, whether voluntary or involuntary, he shall not, directly or
indirectly, on behalf of himself or any other person or entity, (a) work,
whether on a full-time, part-time, consulting, or contractor basis, as a chief
operating officer or in another capacity similar to his management position with
the Corporation for, (b) provide Business Services consulting to, (c) operate or
manage, or (d) have an ownership interest in, any entity (including a sole
proprietorship) in the Non-Compete Territory (as hereinafter defined) that
operates a Business that is competitive with the Business of the Corporation or
its Subsidiaries or that provides Business Services that are competitive with
those provided by the Corporation or its Subsidiaries. Although Executive
acknowledges that the market area of the Corporation and its Subsidiaries
extends throughout much of the United States and that he shall regularly be
exposed to customers, Loan Sources, and related Confidential Information
throughout that market area, the restriction in this Section 3.3 shall apply
only to the area that is within a twenty-five (25)-mile radius of any branch or
other office of the Corporation or its Subsidiaries (“Non-Compete Territory”).
Moreover, the restriction in this Section 3.3 shall not prevent Executive from
owning, for personal investment purposes, up to one percent (1%) of the stock of
any entity whose securities are listed on a national or regional securities
exchange or have been registered under Section 12(b) or Section 12(g) of the
Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

3.4 Covenant Not to Solicit Competitive Business Services Through or From Loan
Sources.

(a) Executive agrees that during his employment with the Corporation, and for a
period of one (1) year immediately following the termination thereof, whether
voluntary or involuntary, he shall not, directly or indirectly, on behalf of
himself or any other person or entity, solicit the provision of, or otherwise
provide, Business Services that are competitive with those provided by or to the
Corporation or its Subsidiaries, through any Loan Source. “Loan Source,” as used
in this Agreement, shall mean any automobile dealership, online credit
application network, retailer, or other Business Services source that the
Corporation or its Subsidiaries uses at any time during the last year of
Executive’s employment with the Corporation and that Executive has contact with
or is exposed to Confidential Information about through his employment with the
Corporation.

(b) Executive agrees that during his employment with the Corporation, and for a
period of one (1) year immediately following the termination thereof, whether
voluntary or involuntary, he shall not, directly or indirectly, on behalf of
himself or any other person or entity, solicit any Loan Source for the purpose
of providing or receiving Business Services that are competitive with those
provided by or to the Corporation or its Subsidiaries.

3.5 Covenant Not to Hire or Solicit Employees. Executive agrees that during his
employment with the Corporation, and for a period of one (1) year immediately
following the termination thereof, whether voluntary or involuntary, he shall
not, directly or indirectly, on behalf of himself or any other person or entity,
hire any Corporation Employee for, or solicit any Corporation Employee for the
purpose of offering employment with, any entity or person (including himself)
that operates a Business that is competitive with the Business of the
Corporation or its Subsidiaries or that provides Business Services that are
competitive with those provided by the Corporation or its Subsidiaries.
“Corporation Employee,” as used in this Agreement, shall mean any employee who
(a) is employed with the Corporation or any of its Subsidiaries at any time
during the last six (6) months of Executive’s employment with the Corporation,
and (b) either (1) has been exposed to Confidential Information or (2) has had
contact with Executive through Executive’s employment with the Corporation.

3.6 Reasonableness of Restrictions.

(a) Executive has carefully read and considered the provisions of Sections 3.2,
3.3, 3.4, and 3.5 and, having done so, agrees that the restrictions, set forth
in these Sections, including, but not limited to, the time period of restriction
and the geographical area restriction, are fair and reasonable and are
reasonably required for the protection of the interests of the Corporation.

(b) In the event that, notwithstanding the foregoing, either Section 3.2, 3.3,
3.4, or 3.5 above shall be held to be invalid or unenforceable, the remaining
paragraph(s) thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable paragraph(s) had not been included therein.

 

20



--------------------------------------------------------------------------------

(c) In the event that any provision of Sections 3.2, 3.3, 3.4, or 3.5 above
shall be held to be invalid or unenforceable, the remaining provisions thereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable provision(s) had not been included therein.

(d) In the event that any provision of Sections 3.2, 3.3, 3.4, or 3.5 relating
to the time period of restriction, the geographic area restriction, and/or any
related aspects is found by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, then it is
the express desire and intent of both the Corporation and Executive that such
provision not be rendered invalid thereby, but rather that the duration,
geographic area, scope, or nature of the restriction be deemed reduced or
modified to the extent necessary to render such provision reasonable, valid, and
enforceable. The time period restriction, geographic area restriction, and/or
any related aspects deemed reasonable and enforceable by the court shall then
become, and thereafter be, the maximum restriction in such regard, and the
provision, as reformed, shall remain valid and enforceable. The Corporation and
Executive acknowledge that this Section 3.6(d) is contractual in nature and
expressly grant a court of competent jurisdiction the authority to effectuate
this contractual provision.

3.7 Non-Disparagement. During the term of Executive’s employment, and
thereafter, Executive shall not make any disparaging remarks, or any remarks
that could reasonably be construed as disparaging, regarding the Corporation,
its Subsidiaries, or its or their officers, directors, employees, stockholders,
representatives, or agents. The Corporation shall, except to the extent
otherwise required by applicable laws, rules, or regulations or as appropriate
in the exercise of the Board’s fiduciary duties (as determined by the Board with
advice of counsel), exercise reasonable efforts to cause the following
individuals to refrain from making any disparaging statements, orally or in
writing, regarding Executive from and after the termination of the Employment
Period: the Corporation’s executive officers and the members of the Board.

3.8 Use of Name. Executive will not have the rights to and may not use the name
“Regional Management Corp.” or any other name used by the Corporation or its
Subsidiaries or any derivative or abbreviation thereof in any manner, including
but not limited to in any activity prohibited under Sections 3.3, 3.4, or 3.5,
or in any manner that could reasonably be expected to be adverse to the
interests of the Corporation or its Subsidiaries. This covenant shall survive
indefinitely without limitation to time.

3.9 Breach of Restrictive Covenants. Executive acknowledges that this Agreement
is designed and intended to protect the legitimate business interests of the
Corporation and that the restrictions imposed by this Agreement are necessary,
fair, and reasonably designed to protect those interests. Executive further
acknowledges that the Corporation has given him access to certain Confidential
Information and that the use of such Confidential Information by him on behalf
of some other entity (including himself) would cause irreparable harm to the
Corporation. Executive also acknowledges that the Corporation has invested
considerable time and resources in developing its relationships with its Loan
Sources and customers and in training Corporation

 

21



--------------------------------------------------------------------------------

Employees, the loss of which similarly would cause irreparable harm to the
Corporation. Without limitation, Executive agrees that if he should breach or
threaten to breach any of the restrictive covenants contained in Sections 3.2,
3.3, 3.4, 3.5, and 3.7 of this Agreement, the Corporation may, in addition to
seeking other available remedies (including but in no way limited to the
Corporation’s rights under Sections 2.7(a) and (e)), apply, consistent with
Section 4.7 below, for the immediate entry of an injunction restraining any
actual or threatened breaches or violations of said provisions or terms by
Executive. If, for any reason, any of the restrictive covenants or related
provisions contained in Sections 3.2, 3.3, 3.4, 3.5, or 3.7 of this Agreement
should be held invalid or otherwise unenforceable, it is agreed the court shall
construe the pertinent Section(s) or provision(s) so as to allow its enforcement
to the maximum extent permitted by applicable law. Executive further agrees that
any claimed breach of this Agreement by the Corporation shall not prevent, or
otherwise be a defense against, the enforcement of any restrictive covenant or
other Executive obligation herein.

3.10 Executive Representations. Executive represents that the restrictions on
his business provided in this Agreement are fair and protect the legitimate
business interests of the Corporation. Executive represents further that the
consideration for this Agreement is fair and adequate, and that even if the
restrictions in this Agreement are applied to him, he shall still be able to
earn a good and reasonable living from those activities, areas, and
opportunities not restricted by this Agreement. In addition, Executive
represents he has had an opportunity to consult with independent counsel
concerning this Agreement and is not relying on the Corporation or its counsel
for any related legal, tax, or other advice.

3.11 No Prior Obligations. The Corporation represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm, or organization. Executive
represents he is not subject to any contractual or other obligations, including
but not limited to any non-competition, non-solicitation, confidentiality,
and/or other restrictive covenants, that preclude him from entering into this
Agreement or would in any way restrict his work activities as required under
this Agreement. Executive represents further that he does not possess any prior
employer or other third-party proprietary information and shall not use or
disclose any such information in his work for the Corporation. In the event that
said representations should be untrue to any material extent and a related
action should be initiated against the Corporation or its Subsidiaries,
Executive agrees to promptly indemnify the Corporation for any resulting
liability and costs, including attorneys’ fees, as they are incurred in full.

3.12 Survival; Subsequent Employer Notice. The provisions contained in this
Article III and in Section 4.4 and Section 4.7 will survive termination of this
Agreement regardless of whether such termination is initiated by the Corporation
or Executive. In the event of the termination of his employment with the
Corporation and subsequent employment with, or work for, another entity or
person, Executive agrees to notify the Corporation of his new employment or
work, including the name and address of the new employer or entity or person he
intends to work for, before commencing work for the new employer or other entity
or person. In addition, Executive authorizes the Corporation to provide notice
of his obligations under this Agreement, including a copy of this Agreement, to
his new employer or other entity or person for whom he intends to work or
provide services.

 

22



--------------------------------------------------------------------------------

IV. MISCELLANEOUS

4.1 Notices. All notices and other communications required or permitted
hereunder will be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been duly given when delivered in person or by a
nationally recognized overnight courier service or when dispatched if during
normal business hours by electronic facsimile transfer (confirmed in writing by
mail simultaneously dispatched) to the appropriate party at the address
specified below:

 

  (a)

If to the Corporation, to:

Regional Management Corp.

979 Batesville Road, Suite B

Greer, SC 29651

Facsimile No.: (864) 729-4261

Attention: General Counsel

With a copy to:

Womble Bond Dickinson (US) LLP

One Wells Fargo Center

301 South College Street, Suite 3500

Charlotte, NC 28202-6037

Facsimile No.: (704) 338-7823

Attention: Jane Jeffries Jones

 

  (b)

If to Executive, to:

Regional Management Corp.

979 Batesville Road, Suite B

Greer, SC 29651

Facsimile No.: (864) 329-8392

Attention: John D. Schachtel

With copies to Executive’s address on file with the Corporation and to:

Brach Eichler LLC

101 Eisenhower Parkway

Roseland, NJ 07068

Facsimile No.: (973) 618-5551

Attention: Matthew Collins

or to such other address or addresses as any such party may from time to time
designate as to itself or himself by like notice.

4.2 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 

23



--------------------------------------------------------------------------------

(b) No failure or delay by any party in exercising any right, power, or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by law.

4.3 Expenses. Unless expressly set forth to the contrary elsewhere in this
Agreement, the parties will pay all of their respective expenses incurred in
connection with any legal proceeding concerning a dispute arising out of this
Agreement. Notwithstanding the foregoing, the Corporation shall pay the
reasonable fees and expenses of Executive’s attorney not to exceed $5,000 in
connection with the negotiation of this Agreement.

4.4 Indemnification. The Corporation will provide indemnification no less
favorable than that set forth in the Corporation’s amended and restated bylaws
as in effect on the Effective Date. The Corporation agrees to use its best
efforts to maintain a directors’ and officers’ liability insurance policy
covering Executive to the extent the Corporation provides such coverage for its
other executive officers and such policy is available on commercially reasonable
terms. Notwithstanding any indemnification rights provided under this
Section 4.4, Executive shall not be entitled to any indemnification as to any
matter where the Corporation has brought an action or has otherwise asserted a
claim against Executive that Executive has breached this Agreement.
Notwithstanding anything contained in this Agreement to the contrary, this
Section 4.4 shall survive the termination of the Agreement and the Employment
Period.

4.5 Successors and Assigns. The provisions, obligations and rights of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs, and administrators; provided,
however, that Executive may not assign, delegate, or otherwise transfer any of
his rights or obligations under this Agreement without the prior written consent
of the Corporation.

4.6 No Third Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns, and nothing herein expressed or implied will give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

4.7 Choice of Law; Forum Selection; Jury Waiver. This Agreement, including its
interpretation, performance, breach, or any statutory or other claim relating to
Executive’s employment with the Corporation, the termination thereof, or his
work for the Corporation, shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving any force or effect to
the provisions of any conflict of law rule thereof, and unless superseded by
federal law. The parties knowingly and voluntarily agree that any controversy or
dispute arising out of or otherwise related to this Agreement, including any
statutory or other claim relating to Executive’s employment with the
Corporation, the termination thereof, or his work for the Corporation, shall be
tried exclusively, without jury, and consent to personal jurisdiction, in the
state courts of Greenville, South Carolina or the United States District Court
for the District of

 

24



--------------------------------------------------------------------------------

South Carolina, Greenville division. Consistent with 6 Del. Code Ann.
Section 2708(a), the parties consent to the jurisdiction of said South Carolina
courts and the service of legal process on them for any civil action arising out
of or otherwise related to this Agreement, including any statutory or other
claim related to Executive’s employment with the Corporation or the termination
thereof.

4.8 Controlling Document. Except with respect to the Stock Plan, the Annual
Incentive Plan, or any award agreement under any such plan, if any provision of
any agreement, plan, program, policy, arrangement, or other written document
between or related to the Corporation and Executive conflicts with any provision
of this Agreement, the provision of this Agreement shall control and prevail.
The provisions of the Stock Plan, the Annual Incentive Plan, and any award
agreements under such plans shall control over this Agreement. Notwithstanding
anything contained in this Agreement to the contrary, this Section 4.8 shall
survive the termination of the Agreement and the Employment Period.

4.9 No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Corporation under any other laws.

4.10 Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which will be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

4.11 Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

4.12 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal, or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective, or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective, or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under applicable law.

4.13 Certain Interpretive Matters.

(a) Unless the context otherwise requires, (i) all references to sections are to
sections of this Agreement, (ii) each term defined in this Agreement has the
meaning assigned to it, (iii) words in the singular include the plural and vice
versa, and (iv) the terms “herein,” “hereof,” “hereby,” “hereunder,” and words
of similar import shall mean references to this Agreement as a whole and not to
any individual section or portion hereof. All references to $ or dollar amounts
will be to lawful currency of the United States.

(b) No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or his
or its counsel participated in the drafting thereof or by reason of the extent
to which any such provision is inconsistent with any prior draft hereof or
thereof.

 

25



--------------------------------------------------------------------------------

4.14 Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, including but not limited
to any term sheet, offer letter, employment agreement, or other similar summary
of proposed terms, between the parties with respect to the subject matter of
this Agreement; provided, however, that notwithstanding the foregoing or any
other provision of the Agreement to the contrary, Executive and the Corporation
expressly agree that the terms of any long-term incentive award agreements
outstanding as of the Effective Date and granted under the Stock Plan shall
continue in accordance with their terms. Without limiting the foregoing, the
Parties hereby agree that, effective as of the Effective Date, the Prior
Employment Agreement shall be terminated and of no further force or effect, and
that Executive shall have no rights to compensation or benefits thereunder.

4.15 Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress, and Executive freely and voluntarily enters into it;
(iv) Executive is not subject to any covenants, agreements, or restrictions
arising out of Executive’s prior employment (other than with the Corporation)
that would be breached or violated by Executive’s execution of this Agreement or
performance of duties hereunder; and (v) Executive has read this document in its
entirety and fully understands the meaning, intent, and consequences of this
document. Executive agrees and acknowledges that the obligations owed to
Executive under this Agreement are solely the obligations of the Corporation and
that none of the Corporation’s stockholders, directors, or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.

4.16 Code Section 409A. Notwithstanding any other provision in this Agreement to
the contrary, if and to the extent that Code Section 409A is deemed to apply to
any benefit under this Agreement, it is the general intention of the Corporation
that such benefits shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and this Agreement shall, to the extent practicable, be
construed in accordance therewith. Deferrals of benefits distributable pursuant
to this Agreement that are otherwise exempt from Code Section 409A in a manner
that would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with or otherwise exempt from Code Section 409A. In
the event that the Corporation (or a successor thereto) has any stock which is
publicly traded on an established securities market or otherwise and Executive
is determined to be a “specified employee” (as defined under Code Section 409A),
any payment of deferred compensation subject to Code Section 409A to be made to
Executive upon a separation from service may not be made before the date that is
six months after Executive’s separation from service (or death, if earlier). To
the extent that Executive becomes subject to the six-month delay rule, all
payments of deferred compensation subject to Code Section 409A that would have
been made to Executive during the six months following his separation from
service, if any, will be accumulated and paid to Executive during the seventh
month following his separation from service, and any remaining payments due will
be made in their ordinary course as described in this Agreement. For the
purposes herein, the phrase “termination of employment” or similar phrases will
be interpreted in accordance with the term

 

26



--------------------------------------------------------------------------------

“separation from service” as defined under Code Section 409A if and to the
extent required under Code Section 409A. Whenever payments under the Agreement
are to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Code Section 409A. Further, (i) in the event
that Code Section 409A requires that any special terms, provisions, or
conditions be included in this Agreement, then such terms, provisions, and
conditions shall, to the extent practicable, be deemed to be made a part of this
Agreement, and (ii) terms used in this Agreement shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that this Agreement or any benefit thereunder shall be deemed not to
comply with Code Section 409A, then neither the Corporation, its Subsidiaries,
the Board, the Compensation Committee, nor its or their designees or agents
shall be liable to Executive or any other person for actions, decisions, or
determinations made in good faith.

4.17 Compliance with Recoupment, Ownership, and Other Policies or Agreements. As
a condition to entering into this Agreement, Executive agrees that he shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines, and/or other similar policies maintained by
the Corporation, each as in effect from time to time and to the extent
applicable to Executive from time to time. In addition, Executive shall be
subject to such compensation recovery, recoupment, forfeiture, or other similar
provisions as may apply at any time to Executive under applicable law.

4.18 Waiver and Release. Executive acknowledges and agrees that the Corporation
may at any time require, as a condition to receipt of benefits payable under
this Agreement, including but not limited to the payment of termination benefits
pursuant to Sections 2.7(a), 2.7(d), 2.7(e), and 2.7(f) herein, that Executive
(or a representative of his Estate) execute a waiver and release discharging the
Corporation and its Subsidiaries, and their respective Affiliates, and its and
their officers, directors, managers, employees, agents, and representatives and
the heirs, predecessors, successors, and assigns of all of the foregoing, from
any and all claims, actions, causes of action, or other liability, whether known
or unknown, contingent or fixed, arising out of or in any way related to
Executive’s employment, or the termination of Executive’s employment with the
Corporation or the benefits thereunder, including, without limitation, any
claims under this Agreement or other related instruments. The waiver and release
shall be in a form substantially similar to the form of release attached to this
Agreement as Exhibit A and shall be executed prior to the expiration of the time
period provided for payment of such benefits (including those provided under
Section 2.7 herein).

4.19 Tax Matters. The Corporation has made no warranties or representations to
Executive with respect to the tax consequences (including but not limited to
income tax consequences) contemplated by this Agreement and/or any benefits to
be provided pursuant thereto. Executive acknowledges that there may be adverse
tax consequences related to the transactions contemplated hereby and that
Executive should consult with his own attorney, accountant, and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. Executive also acknowledges that the Corporation has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for Executive.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the day and year first above written.

 

REGIONAL MANAGEMENT CORP.

By:  

/s/ Robert W. Beck

Name:   Robert W. Beck Title:   President and Chief Executive Officer

 

EXECUTIVE

/s/ John D. Schachtel

John D. Schachtel

[Signature Page to Employment Agreement]

 

28



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims (the “Agreement”) is made and entered into by and between
Regional Management Corp. (the “Corporation”) and John D. Schachtel (the
“Executive”).

BACKGROUND

A. The Corporation and Executive are parties to an Employment Agreement dated as
of July 1, 2020 (the “Employment Agreement”) that, among its terms, provides
that the Corporation will pay Executive certain individually-tailored severance
benefits (the “Severance”) under certain circumstances in connection with the
termination of Executive’s employment thereunder.

B. Under the Employment Agreement, the Corporation is not obligated to pay the
Severance unless Executive has signed a release of claims in favor of the
Corporation. The parties intend this Agreement to be that release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Corporation and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

1. Corporation’s Obligations. In return for “Executive’s Obligations” (as
described in Section 2 below), and provided that Executive signs this Agreement
and does not exercise Executive’s rights to revoke or rescind Executive’s
waivers of certain discrimination claims (as described in Section 5 below), the
Corporation will pay to Executive the Severance.

2. Executive’s Obligations. In return for the Corporation’s Obligations in
Section 1 above, Executive knowingly and voluntarily agrees to the following:

(a) Executive hereby fully, finally, and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal,
equitable, and administrative claims, actions, causes of action, suits, debts,
accounts, judgments, and demands (collectively, “Claims”) against the
Corporation or any of its direct or indirect subsidiaries or affiliates that
Executive has or may have through the date on which Executive signs this
Agreement. This full and final release, waiver, and discharge extends to all and
each of every legal, equitable, and administrative Claim(s) of any kind or
nature whatsoever including, without limitation, the following:

(i) All Claims that Executive has or may have now, whether Executive now knows
about or suspects such claims;

(ii) All Claims for attorney’s fees;



--------------------------------------------------------------------------------

(iii) All rights and Claims of age discrimination and retaliation under the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

(iv) All rights and Claims of any other forms of discrimination and retaliation
of any kind or nature whatsoever under federal, state, or local law, including
but not limited to Claims of discrimination and retaliation under Title VII of
the Civil Rights Act of 1964, and the Americans With Disabilities Act (“ADA”);

(v) All Claims, whether in contract or tort, arising out of Executive’s
employment and Executive’s termination of employment with the Corporation,
including but not limited to any alleged breach of contract, breach of implied
contract, wrongful or illegal termination, defamation, invasion of privacy,
fraud, promissory estoppel, and infliction of emotional distress;

(vi) All Claims for any other compensation, including but not limited to front
pay, back pay, bonus, fringe benefits, vacation pay, other paid time off,
severance pay, other severance benefits, incentive opportunity pay, other grants
of incentive compensation, and grants of stock, stock options, and other equity
awards or equity-based awards;

(vii) All Claims under the Employee Retirement Security Act of 1974, as amended
(“ERISA”), subject to Section 4(c) herein;

(viii) All Claims for any other alleged unlawful employment practices arising
out of or relating to Executive’s employment or termination of employment with
the Corporation;

(ix) All Claims for emotional distress, pain and suffering, compensatory
damages, punitive damages, and liquidated damages; and

(x) All Claims for reinstatement or re-employment.

Notwithstanding the foregoing, nothing in this Section 2(a) shall constitute a
waiver of (i) any Claims that arise as a result of conduct that occurs after the
date that Executive signs this Agreement, (ii) any Claims for continuation
rights under COBRA, or (iii) any Claims that do not exist as of the date that
Executive signs this Agreement.

(b) Executive will not commence any civil actions against the Corporation except
as necessary to enforce his rights and/or the Corporation’s obligations under
this Agreement and the Employment Agreement. The Severance that Executive is
receiving in the Employment Agreement has a value that is greater than anything
to which Executive is entitled. Other than what Executive is receiving in the
Employment Agreement, the Corporation owes Executive nothing else in return for
Executive’s Obligations.

(c) Executive relinquishes any right to future employment with the Corporation,
and the Corporation shall have the right to refuse to re-employ Executive
without liability.

 

A-2



--------------------------------------------------------------------------------

(d) Executive agrees to continue to adhere to the terms and conditions set forth
in Article III (Restrictive Covenants) of the Employment Agreement. Executive
agrees that such terms and conditions are reasonable and necessary to protect
the legitimate interests of the Corporation and that any violation of Article
III of the Employment Agreement by Executive may cause substantial and
irreparable harm to the Corporation. Executive agrees that the Corporation may
seek any remedies set forth in Section 2.7(a)(vii), Section 2.7(e)(vii), and/or
Article III of the Employment Agreement should Executive violate Article III of
the Employment Agreement. The Corporation and Executive specifically agree that
Section 2.7(a)(vii), Section 2.7(e)(vii), and Article III of the Employment
Agreement are incorporated hereto by reference and integrated herein.

3. Certain Definitions. For purposes of Section 2, “Executive” means John D.
Schachtel and any person or entity that has or obtains any legal rights or
claims through John D. Schachtel. Further, the “Corporation” means Regional
Management Corp. and any parent, subsidiary, and affiliated organization or
entity in the present or past related to Regional Management Corp., and any past
and present officers, directors, members, governors, attorneys, employees,
agents, insurers, successors, and assigns of, and any person who acted on behalf
of or instruction of, Regional Management Corp.

4. Other Provisions.

(a) The Corporation has paid or will pay Executive in full for all reimbursable
business expenses, earned annualized salary, earned unpaid bonus pay, and any
other earnings through the last day of Executive’s employment (if and to the
extent such payments are required to be made pursuant to the terms of the
Employment Agreement).

(b) This Agreement does not prohibit Executive from filing an administrative
charge of discrimination with, or cooperating or participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.
However, Executive agrees not to seek or accept any money damages or other
relief should any such charge be filed.

(c) Nothing in this Agreement affects Executive’s rights in any qualified
retirement or welfare benefit plan or program in which Executive was a
participant while employed by the Corporation. In addition, any equity,
equity-based, or other long-term incentive awards granted to Executive shall be
governed by the terms of the applicable Stock Plan (as defined in the Employment
Agreement) and related award agreement. The terms of such plans, programs, and
award agreements control Executive’s rights with respect thereto.

(d) The Corporation will indemnify Executive as permitted by and pursuant to any
agreement or policy that the Corporation has adopted relating to indemnification
of directors, officers, and employees, and as permitted by and pursuant to any
provision of the Corporation’s certificate of incorporation or by-laws relating
to such indemnification. Executive will continue to be covered as permitted by
and pursuant to any policy of directors and/or officers liability insurance
policy on the terms and conditions of the applicable policy documents. For the
avoidance of doubt, nothing in Section 2(a) of this Agreement waives any right
to claims for such indemnification or insurance coverage.

 

A-3



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information;
(ii) Executive does not need the prior authorization of the Corporation to take
any action described in (i), and Executive is not required to notify the
Corporation that he has taken any action described in (i); and (iii) the
Agreement does not limit Executive’s right to receive an award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission. Further, notwithstanding the foregoing, Executive will
not be held criminally or civilly liable under any Government Agency’s trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation or law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

(f) The terms and obligations of the Employment Agreement and this Agreement
shall inure to the benefit of Executive’s heirs and estate.

5. Executive’s Rights to Counsel, Consider, Revoke, and Rescind.

(a) The Corporation hereby advises Executive to consult with an attorney prior
to signing this Agreement.

(b) Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the date on which Executive receives this Agreement.
Executive agrees that he was provided this Agreement on                     ,
20         for consideration. If Executive signs this Agreement, Executive
understands that Executive is entitled to revoke Executive’s release of any
rights or claims under the ADEA and OWBPA within seven days after Executive has
executed it, and Executive’s release of any rights or claims under the ADEA and
OWBPA will not become effective or enforceable until the seven-day period has
expired. To revoke such release, Executive must put the rescission in writing
and deliver it to the Corporation by hand or mail within the seven-day period.
If Executive delivers the rescission by mail, it must be: (i) postmarked within
seven calendar days after the date on which Executive signs this Agreement;
(ii) addressed to the Corporation, c/o General Counsel, 979 Batesville Road,
Suite B, Greer, SC 29651; and (iii) sent by certified mail return receipt
requested. If Executive revokes or rescinds Executive’s waivers of
discrimination claims as provided above, Executive shall not be entitled to
receive the Severance.

6. Non-Admission. The Corporation and Executive enter into this Agreement
expressly disavowing fault, liability, and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing, or
unlawful conduct whatsoever. If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.

 

A-4



--------------------------------------------------------------------------------

7. No Oral Modification or Waiver. This Agreement may not be changed orally. No
breach of any provision hereof can be waived by either party unless in writing.
Waiver of any one breach by a party will not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

8. Governing Law. This Agreement will be governed by the substantive laws of the
State of Delaware without regard to conflicts of law principles.

9. Forum Selection, Jurisdiction, and Venue. Executive and the Corporation
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction, in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, Greenville division.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart will be deemed to be an original instrument, and all such
counterparts together will constitute but one agreement.

11. Blue Pencil Doctrine. In the event that any provision of this Agreement is
unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.

12. Agreement Freely Entered Into. Executive and the Corporation have
voluntarily and free from coercion entered into this Agreement. Each has read
this Agreement carefully and understands all of its terms, and has had the
opportunity to discuss this Agreement with his/its own attorney prior to its
execution. In agreeing to sign this Agreement, neither party has relied on any
statements or explanations made by the other party, their respective agents, or
attorneys except as set forth in this Agreement. Both parties agree to abide by
this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the dates set forth below.

 

      Regional Management Corp.       By:  

 

By:  

 

    Name:  

 

  John D. Schachtel     Its:  

 

Dated:       Dated:  

 

 

A-5